Exhibit 99.1 UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS The following unaudited pro forma condensed consolidated financial statements are based upon the historical financial statements of Merge Healthcare Incorporated (Merge, we, us or our) and AMICAS, Inc. (AMICAS) after giving effect to our acquisition of all of the issued and outstanding shares of AMICAS. On April 28, 2010, we completed the acquisition of AMICAS through a tender offer for the outstanding shares of common stock of AMICAS at $6.05 per share in cash.Following the tender offer, we purchased the remaining shares pursuant to a merger of a subsidiary of Merge with and into AMICAS.Total transaction consideration was approximately $223.9 million for the 37,009,990 outstanding shares.In addition, shortly before the completion of the acquisition, AMICAS paid cash to holders of vested, in-the-money stock options for the difference between $6.05 per share and the exercise price of such options.Further, the holders of shares of restricted stock were paid $6.05 per share in cash.The total consideration paid to option and restricted stock holders was approximately $22.9 million. We financed the transaction with $200 million of senior secured notes (Notes), cash already available at the two companies and proceeds of $41.8 million from the issuance of preferred and common stock.The Notes were issued at 97.266% of the principal amount, are due in 2015, bear interest at 11.75% of principal (payable on May 1st and November 1st of each year) and were offered in a private placement pursuant to Rule 144A and Regulation S under the Securities Act of 1933, as amended.The stock issuance included 41,750 shares of preferred stock and 7,515,000 shares of common stock. The following unaudited pro forma condensed consolidated financial statements present (i)the historical balance sheets of Merge and AMICAS as of December31, 2009, giving pro forma effect as if the acquisition had occurred on December31, 2009, and (ii)the historical statements of operations of Merge (pro forma for the acquisitions of etrials and Confirma as if such acquisitions had occurred on January1, 2009)and AMICAS (pro forma for the acquisition of Emageon as if the acquisition had occurred on January1, 2009)for the year ended December31, 2009, giving pro forma effect as if the acquisition had occurred on January1, 2009. The historical financial information has been adjusted to give effect to pro forma events that are directly attributable to the acquisitions, are factually supportable and, in the case of the pro forma statements of operations, have a recurring impact.The unaudited pro forma condensed combined financial statements are not necessarily indicative of the financial position or results of operations that may have actually occurred had the acquisition taken place on the dates noted, or the future financial position or operating results of the combined company.The pro forma adjustments are based upon available information and assumptions that we believe are reasonable. The acquisition of AMICAS was accounted for in accordance with ASC Topic No. 805, Business Combinations.The total purchase price was allocated to the net tangible and intangible assets acquired and liabilities assumed using estimates made by us based on the work performed by independent valuation specialists, primarily through the use of discounted cash flow techniques.The allocation of the purchase price used in this unaudited pro forma condensed consolidated financial statement is preliminary and we expect to make adjustments, some of which could be material, until such time that we complete the final purchase price allocation. On July 20, 2009, Mergecompleted the acquisition of etrials for total transaction consideration of $25.1 million.Under terms of the agreement, Mergeacquired all outstanding shares of etrials common stock for consideration per share of $0.80 in cash, without interest, and 0.3448 shares of Merge common stock.On September 1, 2009, Mergecompleted the acquisition of Confirma for total transaction consideration of $16.3 million.Under terms of the agreement, Mergeacquired all outstanding shares of Confirma for 5,422,104 shares of Merge common stock.These acquisitions were each accounted for as a business combination using the acquisition method with Mergeidentified as the acquirer.The amounts allocated to purchased and developed software, customer relationships, trade names and in-process research and development (IPR&D) associated with these two acquisitions are estimated by us based on the work performed by independent valuation specialists, primarily through the use of discounted cash flow techniques.The asset lives are determined based on projected future economic benefits and expected life cycles of the acquired intangible assets.Amortization on the value assigned to IPR&D commenced upon completion of the associated research and development efforts.The amounts assigned to goodwill related to these two acquisitions were not deductible for federal income tax purposes.In addition, there was no deferred tax liability arising from the acquisition of the identifiable intangible assets associated with these two acquisitions.On April 2, 2009, AMICAS completed the acquisition of Emageon for total transaction consideration of $39.0 million in cash.The pro forma results of operations and financial position include adjustments to eliminate the effects of intangible assets and associated amortization recorded as a result of this transaction. 1 The unaudited pro forma condensed consolidated financial statements are provided for informational purposes only and are not intended to represent or be indicative of the consolidated results of operations or financial position of Merge that would have been recorded had the acquisitions of etrials and Confirma been completed as of the dates presented, or the consolidated results of operations or financial position of AMICAS that would have been recorded had the acquisition of Emageon been completed as of the dates presented, and should not be taken as representative of future results of operations or financial position of the Combined Company. The unaudited pro forma condensed consolidated statements of operations do not reflect the impact of any potential operational efficiencies, cost savings or economies of scale that Merge may achieve with respect to the combined operations, and do not include costs directly attributable to the transactions that were not incurred as of December31, 2009. We have already incurred and anticipate incurring significant costs related to the acquisition, debt offering and preferred stock issuance. Based upon information available at the date of preparation of these pro forma financial statements, we anticipate total costs of the acquisition to be incurred by both parties, including a break-up fee owed to a former potential acquirer of AMICAS, will approximate $16.5million. The pro forma statements of operations include adjustments to eliminate $0.6million of non-recurring acquisition-related expenses incurred through December31, 2009. The unaudited pro forma condensed consolidated financial statements should be read in conjunction with the historical consolidated financial statements of Merge, AMICAS, etrials, Confirma and Emageon, and the accompanying notes thereto, included in this offering memorandum. The unaudited pro forma condensed consolidated financial statements should be read in conjunction with the historical consolidated financial statements and accompanying notes contained in the following: · Merge’s Annual Report on Form 10-K for the fiscal year ended December 31, 2009; · AMICAS’s Annual Report on Form 10-K for the fiscal year ended December 31, 2009; 2 MERGE HEALTHCARE INCORPORATED UNAUDITED PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEET As of December 31, 2009 (In thousands of US Dollars) Historical Merge Healthcare Historical AMICAS Pro Forma Adjustments Pro Forma Combined ASSETS (Note 3) Current assets: Cash and cash equivalents $ Marketable securities - Accounts receivable, net - Inventory - Prepaid expenses Deferred income taxes - Other current assets - Total current assets ) Land - - Property and equipment, net - Purchased and developed software, net Other intangible assets, net Goodwill Deferred income taxes - - Investments - - Other assets Total assets $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ $
